‘5


               I




                                                          .....
         I
.;, 1:;
      t-
 -’ ih>
                             OFFICE   OF   THE      ATTORNEY      GENERAL    OF   TEXAS
    G
                                                       AUSTIN
         GROVER SLLLLI).
       i 4VTOI)N.”O*N*“aL
      .T!




                   Gema, Piah 4nd Oyster Cawmioelon of Texas
                   Austin, Terar
                   Attention;     E, D. D-en
                   Daor s1rr




                                                                            J rltuated rt


                                                                            letter 0r April
                   18th, which ree
                                                                  ter Commlsrion ra-
                                                                  nlaa a6 to vhether




                                            ltlon
                                               Lo ouch that the flah btch-
                                           on ia sitw.malpprox&stelg on6
                           rnd one-tsnth @Ii166fl’OE Bll iJBpOV6a read Vhkh
                           caueea It to be practically impossible to carry
                           loads 05 fish iron the hatchary site to th6 Lm-
                           proved mad duriw vet vastber.
                                 “The road in QU66tioo. la a county ro8d vhich
                            the County ia fI~ncLally unable to improve. R
                            proposal hm been IDndeby cltltens living adja-
                            cent to the one and one-tenth mllcs of roe& la
Oams,    Pi&   and OySter Co$n~.l~~lOn
                                     OS Taxi,   page 2



    question to rhre  the cost of improvementa. It
    ie eat-tad   that thr Steta'e ehera of this 603t
    vould ba rppmximtely   $600.00, vhlch froeib ~MC-
    tical 8tUadpoiut vouJd, in tha oplnlon of thlr
    Deprrtmnt, ba l valuabla invsetmant.
               I. . . .I

          Tha rider rttachad to tha Appropriation Bill reada,
iu pert, ar follovsr

                'Tha foregolug  epaaitic wdiounta, or so lnuch
        thareof as may ba used, 8re he-by appropriated
        for tha purposes above enumeratad and &all be
        Irpid out of olthsr the Spazial OtueeFuud,     ths
        Fish &ti Oyster Fund, or the Send, Shall and
        Gmval F und,     ld rll aonag to tha credit of them
        epacieliunde on hrnd in the Stata TrsPeury on
        Septambar 1, 1943, together vlth tha currant
        rbvanuae to be darivad and placed to the madit
        of thsea special funds during the next eneu~~g
        tvo ~WPS enduingAugust 31, 1945, (Lrahsrebg 8p-
        proprlatsd and lDlay   ba used for the perforemaa of
        tha duties and functions OS the Gwua, Fish end
        Oyster Co15laeio~ in praservfng, protecting ana
        fscr@slng      the supply of vlld blrda, vlld l~l.m~le,
        fteh and othar aalbla aquetlc ealmhle of this
        stata. Any amount herein epaolflcallg approprist-
        ed that    i8 not uead for tha purpoea for vhiah it
         1 l spproprl&ted, or vhlch 18 in axaasa of tb amount
        raqulrad for the purpoaa for vhlch it 18 appro-
        priated that is paced to the crabit of these
        funds during the bier&urn ending August 31, 1945,
        say ba uaad to eupplaemt ths pbrformeaae of pur-
        possa    Sor vhlch moray is harain appropriated. Bo
         salary for vhlch an appropriation    is herein llade
         shall ba eupplamcntad. !Joadditlonel employees,
        except tmporary asaployeae,eeiybe paid from any
         fund herein 8ppropriatad. Any l    elary paid e tam-
        porary slnployaeshell not axceed the rate of
         ealmiae herein appropriated for employees vith
        8id.43~ aw48.W
”   I




        [tam, Fleh,and Oyster Caemle8ion of TOW Pm        3


                     Va have chtrcrfully studied the AppI'OpriatlOnBill
        but S5116d to tin6 an ruthorlestlon ior tha lxpandltura you
        propose, although tha road i5 La tkuohcondition in vat
        vaathar thut    it 18 pr5ctl6elly lmpoesibla to carry loeda of
        fish Srom the hstohary.
                  You vi11 obearva tha rldar, rug*, vi11 not par-
        nit an rspaadltur6 of anything othac then the p~rpos55  sat
        forth and anuewwsted in tha Appropriation Bill. Bioprovl-
        aloa la mafia therein for th6 purpose of your cont6+mplat6d
        sspendlture.

                  Ye tharafora      advi86
                                      that in tha oplnlon of this
        dewi-tUi8nt   you   -Mot   lS#J5lly
                                      aspend money from th6 Sand,
        Shell End Gmvsl  Fund to lmprove 5 county road 5djaCent to
        the Ststa-ovnad tlah hetchery.

                                                   Your5 very truly
                                              ATTORNEY QEHEFiALOF TJZXAS


                                              BY x23fG-p.  e&
                                                   Fred C. Chsndlar
                                                              Assistant